Fahey and Sconiers, JJ.
(dissenting). We respectfully dissent inasmuch as we agree with defendant that the sentence of imprisonment imposed is unduly harsh and severe. Although defendant was convicted of a class B felony, her crime is a nonviolent one that arises from her sale of five morphine pills to a confidential informant for a total of $50. Defendant has a criminal history that, albeit lengthy, includes no prior felony convictions. We note that the record reflects that defendant’s former husband was a codefendant who was charged with the same crimes as defendant with respect to the drug transaction at issue but who received a much more lenient sentence than did defendant. Even considering defendant’s multiple failures to complete drug court treatment, we cannot conclude that what amounts to a sentence of five years of incarceration for the sale of five morphine pills is just under the circumstances of this case. We would therefore modify the judgment as a matter of discretion in the interest of justice by reducing the sentence of imprisonment to a determinate term of two years of incarceration, to be followed by the two years of postrelease supervision imposed by County Court.
Present — Smith, J.E, Fahey, Peradotto, Sconiers and Valentino, JJ.